Citation Nr: 1826707	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-40 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for sleep apnea.  

2. Entitlement to service connection for a left elbow ulnar nerve disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel
INTRODUCTION

The Veteran had active air service from May 1998 to February 2011.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

In April 2018, the Veteran testified before the undersigned at a travel Board hearing.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. The Veteran's sleep apnea is etiologically related to his active service.

2. The Veteran's left shoulder ulnar nerve disability is related to his active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for a left ulnar nerve disability have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Sleep Apnea

The Veteran asserts that he has sleep apnea that is related to his active service.

The Veteran's service treatment records (STRs) reveal complaints of sleep impairment during his period of active service.  Additionally, the Veteran has reported that he has continuously experienced sleep impairment since service.  At his April 2018 hearing before the Board, the Veteran testified that he had requested that a sleep study be performed shortly before his separation from service, as he believed he had sleep apnea.  However, the Veteran was not able to schedule a sleep study until shortly after his separation from service.  In April 2011, the Veteran underwent a sleep study and was diagnosed with sleep apnea.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, although the Veteran is not competent to diagnose sleep apnea, the Veteran is competent to identify his issues with regard to sleep impairment, and his statements have been found credible.  

The Veteran has competently and credibly reported that he began experiencing sleep impairment in service.  He has also competently and credibly asserted a continuity of relevant symptomatology since service.  Further, he has a current diagnosis of sleep apnea that was given merely two months following his separation from service.  To that end, it is logical to presume that had the Veteran been afforded a sleep study while in service, then he would have likely had diagnosis of sleep apnea while in service.  

Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for sleep apnea is at least in equipoise and reasonable doubt must be resolved in the Veteran's favor.  Accordingly, entitlement to service connection for sleep apnea is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for a Left Elbow Ulnar Nerve Disability

The Veteran asserts that he has a left elbow ulnar nerve disability that is related to his active service.

The Veteran's STRs reveal complaints of left upper extremity pain during his period of active service.  Specifically, the Veteran was treated for a left elbow bracoradialis strain in 1999.  Moreover, the record reflects that the Veteran complained of left upper extremity numbness and tingling while in service, and has since asserted that such symptoms have been continuous since service.  

A May 2011 private treatment note indicates that the Veteran was treated for left upper extremity numbness and tingling.  The physician's impression was that the Veteran had severe left cubital tunnel syndrome (ulnar nerve entrapment at the elbow) that affected the Veteran's sensory and motor components.  In July 2011, the Veteran underwent a left elbow ulnar nerve release surgery.

In July 2011, the Veteran was afforded a VA examination.  At that time, the examiner opined that the Veteran's current left elbow ulnar nerve disability was not related to the Veteran's active service as there was no evidence of residuals from a 1999 in-service weight lifting injury.  

The Board finds that the July 2011 opinion is not adequate.  In this regard, the examiner failed to fully consider the Veteran's statements regarding onset and continuity of his symptoms.  Further, the examiner failed to consider whether the Veteran's condition could be related to any other injuries or events in service aside from the one incident in 1999.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.   

In sum, the record reflects that the Veteran reported experiencing numbness and tingling in his left upper extremity shortly before separation from service.  Moreover, the Veteran was diagnosed with left upper extremity cubital tunnel syndrome three months following his separation from service.  Further, the Veteran has credibly reported that he first experienced left upper extremity numbness and tingling during active service and that his symptoms have continued since that time.  The Veteran has a current diagnosis of left upper extremity cubital tunnel syndrome and the negative medical opinion of record is not competent evidence against the claim.  

Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for a left elbow ulnar nerve disability is at least in equipoise and reasonable doubt must be resolved in the Veteran's favor.  Accordingly, entitlement to service connection for a left elbow ulnar nerve disability is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for a left elbow ulnar nerve disability is granted.  




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


